Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-14, drawn to a product, classified in H05K7/1472.

II. Claims 15-20, drawn to a method, classified in B60R11/0247.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of claim 1 can be made by a materially different process than the process of claim 15.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Prior art references can read on the claimed product but not the process, and vice-versa.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Leonard Bowersox on 6/3/2021, a provisional election was made without traverse to prosecute the invention of 1, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.





EXAMINER'S AMENDMENT
[0005] Thus, the invention provides an electronic component assembly, a combination of the electronic component assembly and an adherend, and a method for mounting an electronic component, in which an electronic component is assembled to an adherend with no part of the electronic component assembly disposed on the side of a particular face of an adherend.

Claims 2, 6, 16 (Canceled)

1. (Currently Amended) [[An]] A combination of an electronic component assembly and an adherend, the combination comprising:
	an adherend including a first face on a first-direction side, a second face on a second-direction side, and a housing hole opening in the first face, the second direction being opposite to the first direction; and
	an electronic component assembly comprising:
	a fixing part fixed to [[a]] the first face  the adherend,
	an electronic component; and
	a housing including:
		a fixed portion fixed to the fixing part; and
		a housing body to house the electronic component, the housing body including a first portion disposed on [[a]] the second-direction side relative to the fixing part, 
	the first portion of the housing body has a dimension in the second direction that is equal to, or smaller than, a dimension in the second direction of the housing hole of the adherend, [[and]]
,
	the housing body is of a tubular shape opening in the first direction and including a bottom on the second-direction side, 
	the fixed portion extends from the housing body and is located on the first-direction side relative to the first portion of the housing body,
	the bottom of the housing body of the housing is in direct abutment with the electronic component, and 
	the electronic component assembly further comprises a support, the support including:
		a support body fixed to the fixing part; and
		a leg extending from the support body in the second direction, being received inside the housing body, and being in direct abutment with the electronic component.

2. (Cancelled) 

3. (Currently Amended) The combination according to claim 1, wherein the bottom of the housing body is provided with at least one bottom through-hole extending through the bottom in the second direction.

4. (Currently Amended) The combination according to claim 1, wherein the housing is formed of a [[thin]] metal plate.

5. (Cancelled) 

6. (Currently Amended) The combination according to claim 1, wherein the electronic component assembly further comprises:

	at least one of a connector or a circuit part, being mounted on the circuit board and electrically connected to the electronic component.

7. (Currently Amended) The combination according to claim 1, wherein
	the fixing part includes a first fixing part and a second fixing part,
	the first fixing part is attached the second fixing part, 
	the second fixing part is fixed to the first face of the adherend, and
	the fixed portion of the housing is fixed to the first fixing part.

8. (Currently Amended) The electronic component assembly according to claim 1, wherein
the electronic component assembly further comprises a holder constituted by an elastic body, and
	

9. (Currently Amended) The electronic component assembly according to claim 21, wherein
the electronic component assembly further comprises a holder being constituted by an elastic body and including the first and second different member, wherein 
	the holder holds the electronic component and is housed in the housing together with the electronic component, 
	the bottom of the housing body of the housing abuts the first different member of the holder, and
	the leg of the support abuts the second different member of the holder.

10. (Currently amended) The combination according to claim 1, wherein
the electronic component assembly further comprises a seal member, 
	the seal member is fixed to a face on the second-direction side of the fixing part and in contact with the first face of the adherend,
	the seal member includes a through-hole extending in the second direction through the seal member, and
	the first portion of the housing body of the housing is inserted through the through-hole.

11. (Currently Amended) The combination according to claim 1, wherein the fixing part includes a first protrusion, the first protrusion protruding in the second direction and fitting in a positioning hole in the first face of the adherend.

12. (Currently Amended) [[A]] The combination 



not protruded in the second direction relative to the second face of the adherend.

13. (Currently Amended) The combination according to claim 12, wherein
the electronic component assembly further comprises a seal member compressed between the first face of the adherend and the fixing part, wherein

	the first portion of the housing body of the housing of the electronic component assembly is inserted through the through-hole.

14. (Original) The combination according to claim 12, wherein 
	one of the fixing part and the first face of the adherend is provided with a first protrusion, and the other is provided with a positioning hole, and
	the first protrusion is fitted in the positioning hole.

15. (Currently Amended, Withdrawn) A method for assembling an electronic component to an adherend, the method comprising:
	preparing an adherend including a first face on a first-direction side, a second face on a second-direction side, and a housing hole opening in the first face, the second direction being opposite to the first direction;
	preparing a fixing part and a housing, the housing including:
	a housing body opening in the first direction and including a first portion, the first portion being disposed on a second-direction side relative to the fixing part, and 
	a fixed portion fixed to the fixing part;
	arranging the first portion of the housing body of the housing to be housed in the housing hole of the adherend, without protruding the first portion of the housing body to the second-direction side relative to the second face of the adherend, and placing the fixing part on the first face of the adherend;
	fixing the fixing part to the first face of the adherend;
	preparing an electronic component before or after placing the fixing part; [[and]]
, wherein the arranging of the electronic component to be housed inside the housing body includes bringing the electronic component into direct abutment with a bottom of the housing body, 
	preparing a support, the support including a support body and a leg extending in the second direction from the support body; 
	after the electronic component is housed inside the housing body, inserting the leg of the support into the housing body to bring the leg into direct abutment with the electronic component; and 
	fixing the support body to the fixing part.

16. (Cancelled) 

17. (Currently Amended, Withdrawn) The method according to claim 15, wherein 
	the electronic component is held in a holder constituted by an elastic body, and
	the arranging of the electronic component to be housed inside the housing body includes arranging the electronic component and the holder to be housed inside the housing body 





18. (Original, Withdrawn) The method according to claim 15, wherein
	the fixing part includes a first fixing part and a second fixing part,

	the fixed portion of the housing is fixed to the first fixing part, and
	the fixing of the fixing part to the first face of the adherend includes fixing the second fixing part to the first face of the adherend.

19. (Original, Withdrawn) The method according to claim 15, wherein
	the method further comprises preparing a seal member surrounding the first portion of the housing body of the housing,
	the placing of the fixing part on the first face of the adherend includes arranging the seal member to be held between the first face of the adherend and the fixing part, and
	the fixing of the fixing part to the first face of the adherend includes compressing the seal member between the first face of the adherend and the fixing part.

20. (Original, Withdrawn) The method according to claim 15, wherein
	one of the fixing part or the first face of the adherend is provided with a plurality of first protrusions, and the other is provided with a plurality of positioning holes, and
	the placing of the fixing part on the first face of the adherend includes fitting the first protrusions into the positioning holes.

21. (New) A combination of an electronic component assembly and an adherend, the combination comprising:
	an adherend including a first face on a first-direction side, a second face on a second-direction side, and a housing hole opening in the first face, the second direction being opposite to the first direction; and
	an electronic component assembly comprising:
	a fixing part fixed to the first face of the adherend;

	a housing including:
		a fixed portion fixed to the fixing part; and
		a housing body to house the electronic component, the housing body including a first portion disposed on the second-direction side relative to the fixing part, wherein
	the first portion of the housing body has a dimension in the second direction that is equal to, or smaller than, a dimension in the second direction of the housing hole of the adherend,
	the first portion of the housing body is housed in the housing hole of the adherend,
	the housing body is of a tubular shape opening in the first direction and including a bottom on the second-direction side, 
	the fixed portion extends from the housing body and is located on the first-direction side relative to the first portion of the housing body,
	the bottom of the housing body of the housing is in abutment with the electronic component via a first different member, and 
	the electronic component assembly further comprises a support, the support including:
		a support body fixed to the fixing part; and
		a leg extending from the support body in the second direction, being received inside the housing body, and being in abutment with the electronic component via a second different member, and
the electronic component assembly further comprises a seal member, wherein 
	the seal member is fixed to a face on the second-direction side of the fixing part and in contact with the first face of the adherend,
	the seal member includes a through-hole extending in the second direction through the seal member, and


Election/Restrictions
Claims 1, 3-4, 6-15 and 17-21 are allowable. The restriction requirement as set forth in this Office action above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 15-20 is withdrawn from consideration because claim 15 requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4, 6-15 and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Satoh (DE 102008007042) does not disclose the housing body is of a tubular shape opening in the first direction and including a bottom on the second-direction side, the fixed portion extends from the housing body and is located on the first-direction side relative to the first portion of the housing body, the bottom of the housing body of the housing is in direct abutment with the electronic component, and the electronic component .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/STANLEY TSO/Primary Examiner, Art Unit 2847